  8:20-cr-00120-BCB-SMB Doc # 78 Filed: 03/16/21 Page 1 of 1 - Page ID # 153




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR120
                                            )
      vs.                                   )
                                            )
TANNER J. LEICHLEITER,                      )                  ORDER
NORA GILDA GUEVARA TIRANA,                  )
                                            )
                    Defendants.

        This matter is before the court on the defendant Nora Gilda Guevara Tirana’s
Motion to Continue Trial [77]. Counsel has a scheduling conflict with the March 30, 2021
trial setting and needs additional time to prepare for trial. Counsel for co-defendant
Tanner Leichleiter objects to the motion. The government does not object. For good
cause shown,

      IT IS ORDERED that the Motion to Continue Trial [77] is granted, as follows:

      1. The jury trial, now set for March 30, 2021, for both defendants is continued to
         May 18, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and May 18, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).



      DATED: March 16, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
